PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/527,128
Filing Date: 16 May 2017
Appellant(s): Brooks et al.



__________________
Michael J. Colitz III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office actions dated June 17, 2021 and March 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 1-3, 7, 8 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Nagata et al. (JP 09-227207, machine translation Patent Application H08-035023 is used here) in view of Kossatz et al. (US Patent 4,902,348).
Nagata et al. disclose a gypsum board comprising gypsum material, 0.1 to 3% by weight of filler such as wood chips, and 3 to 20% by weight of aqueous adhesive such as polyvinyl acetate (claims 1 and 7, [0031], [0033] and [0034]).  Nagata does not require any structural feature corresponding to a backing lamina as defined by the specification at page 2, lines 15-23.  Therefore, Nagata’s board has no backing lamina as claimed.
However, Nagata et al. is silent on the size of the wood particles.
Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips having a length of 3 to 7 mm and an average thickness of 0.15 mm to be used as reinforcing materials (claim 1, Example 4, col. 3, lines 31-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific size of wood particles in the composition.  It is prima facie 
The limitations of claim 2 can be found in Nagata et al. at [0033], where it discloses the 3 to 20% of aqueous adhesive.
The limitations of claim 3 can be found in Nagata et al. at [0034], where it discloses the 0.1 to 3% of filler.
The limitations of claims 7 and 8 can be found in Nagata et al. at [0034], where it discloses the 0.1 to 3% of glass fiber.
The limitations of claim 11 can be found in Nagata et al. at [0031], where it discloses the polyvinyl acetate.

	Claims 1-3 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Ikeda (JP 2004-270162, machine translation Patent Application 2003-058401 is used here) in view of Kossatz et al. (US Patent 4,902,348).
Ikeda discloses a plaster board comprising gypsum powder, wood mincing, and vinyl acetate adhesive, wherein the ratio of wood mincing to gypsum powder is 1:1.5-2.5 (equivalent to a range of approximately 40-67 wt% of wood relative to the gypsum) and adhesive is 0.02 to 0.04 in weight ratio with respect to the amount of the wood fine and the gypsum powder (claims 1, 2, 7 and 8).  These ratios establish ranges which overlap or fall within the claimed ranges as evidenced by the embodiment disclosed at [0018] which includes 50 wt% wood and 5 wt% vinyl acetate adhesive relative to the gypsum.  Ikeda does not require any structural feature corresponding to a backing lamina as defined by the specification at page 2, lines 15-23.  Therefore, Ikeda’s board has no backing lamina as claimed.  
Ikeda is silent on the size of the wood particles.
Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips having a length of 3 to 7 mm and an average thickness of 0.15 mm to be used as reinforcing materials (claim 1, Example 4, col. 3, lines 31-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific size of wood particles in the composition.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The limitations of claim 2 can be found in Ikeda at claim 8, where it discloses the 0.02 to 0.04 in weight ratio in weight ratio with respect to the amount of the wood fine and the gypsum powder.  The wall material includes 50 wt% wood and 5 wt% vinyl acetate adhesive relative to the gypsum [0018].
The limitations of claim 3 can be found in Ikeda at claim 7, where it discloses the ratio of wood mincing to gypsum powder is 1:1.5-2.5 (equivalent to a range of approximately 40-67 wt% of wood relative to the gypsum).
The limitations of claim 11 can be found in Ikeda at claim 1, where it discloses vinyl acetate.

(2) Response to Argument

1.	Rejection of claims 1-3, 7, 8 and 11 under 35 U.S.C. 103(a) as obvious over Nagata et al. (JP 09-227207, machine translation Patent Application H08-035023 is used here) in view of Kossatz et al. (US Patent 4,902,348).

	The Appellant argues that “0.1% to 3% by weight” is not in connection with the chips, but limited to “fiber materials” such as “glass fiber”.  Nagata’s paragraph [0034] with a title of “Other filler materials” disclose “these other filler materials is about 0.1 to 3% by weight” in the last two lines, thus, this is not limited to fiber materials only.
	The Appellant argues that Nagata’s “polyvinyl acetate is only applied to the chips to facilitate bonding between the chip and the surrounding gypsum” and the polyvinyl acetate is used as “a coupling agent directly applied to the chip body”.  Nagata discloses that the polyvinyl acetate is used as an aqueous adhesive and an alkyltitanium, an alkyltitanate or an alkoxysilane is used as a coupling agent in paragraph [0031].  The polyvinyl acetate is not used as a coupling agent, but as an adhesive.  The aqueous adhesive is added into the gypsum slurry as disclosed in paragraph [0035].
	The Appellant argues that Nagata discloses chip body that is as large as 50 mm by 50 mm.  As mentioned before, the rejection was based on the “wood chip” and not “chip body”.  The rejection of the dimensions of the wood particles were based on the secondary reference by Kossatz.  The Appellant also argues that Nagata does not disclose any teaching that the dimensions claimed in the present application would be beneficial to improve screw pull-out strength or for any other reason.  This is not a limitation cited in the claim.

2.	Rejection of claims 1-3 and 11 under 35 U.S.C. 103(a) as obvious over Ikeda (JP 2004-270162, machine translation Patent Application 2003-058401 is used here) in view of Kossatz et al. (US Patent 4,902,348).
	The Appellant argues that Ikeda does not teach the use of wood particles or a gypsum matrix.  The Appellant argues that Ikeda’s “wood mince” is formed by crushing wood chips and then passing them through a sieve.  This is inaccurate.  As disclosed in paragraphs [0007] and [0018] of Ikeda, wood mincing is obtained by crushing waste material of a wood product or a building timber to obtain a wood product particle, and the gypsum main powder is obtained by crushing a gypsum board or a plaster board.  The wood mince is not passed through a sieve.  The sieve is used to separate out paper and lumps from the gypsum material.  Ikeda’s wood mince and gypsum are equivalent to the claimed wood particles and gypsum matrix.
	The Appellant argues that the vinyl acetate adhesive of Ikeda is only present in an amount of 0.4 to 0.6 wt% relative to the wood mince and gypsum powder.  As noted in paragraph [0015], the weight ratio of 0.4 to 0.6 is referring to water, not the vinyl acetate adhesive.  As noted in paragraph [0018], the weight percent of vinyl acetate is 5% relative to gypsum powder.
	The Appellant argues that Ikeda disclosing an adhesive to gypsum ratio of 0.02 to 0.04 which is much less than the ratio in Claim 8 of at least 1%.  Ikeda’s paragraph [0014] stated that the weight ratio of the adhesive agent to the amount of the wood minced material and the gypsum material powder is 0.02 to 0.04 (2 wt% to 4 wt%).  

Finally, the Appellant argues that Kossatz does not teach the use of a polymeric additive within the gypsum matrix as is claimed in the present application.  The claimed polymeric additive is taught by the primary reference of Nagata and Ikeda.  Kossatz is being used as a secondary reference in the above rejections.  The Appellant stated that Kossatz’s wood chips are primarily used to obtain cellulous particles.  These wood chips are not used to obtain cellulose particles, but rather are one example of a type of cellulose particles (col. 3, lines 31-37). 

	(3)	Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HUI H CHIN/Primary Examiner, Art Unit 1762    
                                                                                                                                                                          
Conferees:
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762         

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.